DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 3/21/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to overcome the prior grounds of rejection. New grounds respectfully follow.
In evaluating the present amendments, the examiner called Applicant's Representative to discuss the final clause of claim 11 as amended on 3/21/2022. The examiner includes the agreed upon examiner amendments with this action as they obviate a 112(b) rejection related thereto. See the attached Interview Summary for more details.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean McDermott on 6/2/2022.

The application has been amended as follows: 
In the claims
Claim 1, lines 1 & 2, the phrase "A packer apparatus for use in a borehole packing operation" has been changed to --A packer apparatus for use in a borehole packing operation in conjunction with a completion system including a sandscreen--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12, & 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0012460 (Coronado).
Independent claim 11: Coronado discloses a packer apparatus (title) for use in a borehole packing operation in conjunction with a completion system including a sandscreen (Intended use. The apparatus is capable of being used in a generalized "borehole packing operation" as well as capable of being attached to a sandscreen. MPEP §2111.02, subsection II: Preamble statements reciting purpose or intended use), the apparatus comprising:
a body (The various tubular components that make up the body of the tool, including "central mandrel 12", "housing sub 100", "lower end sub 32", "guide sleeve 64", and the unnumbered bottom connector which hold element 38 as seen in fig 1C) comprising a throughbore ("a central axial flowbore 16 along its length");
a seal member disposed on the body ("packer element 110");
an activation arrangement operatively associated with the seal member (fig 1C), the activation arrangement configured to engage the seal member (¶ 24) to urge the seal element to a radially extended position relative to the body ("The packer element setting member 158 will compress the packer element 110 axially to cause it to expand radially and become set" - ¶ 24) and thereby reconfigure the apparatus from a first configuration (collapsed, as shown in figs 1a-1c) to a second configuration (fig 4A), wherein the activation arrangement comprises a piston member ("packer element setting member 158" with "enlarged setting portion 160" - ¶ 22) for engaging the seal member ("The packer element setting member 158 will compress the packer element 110 axially to cause it to expand radially and become set" - ¶ 24), the piston member axially moveable relative to the body ("…compress the packer element 110 axially…" - ¶ 24);
a lock arrangement for locking the apparatus in the first configuration (fig 1C & ¶s 23-24), wherein the lock arrangement comprise a lock sleeve ("actuating sleeve 62" - ¶ 16) and one or more dogs ("locking dog 162" - ¶ 23), the apparatus configured so that the piston member of the activation arrangement is prevented from axial movement relative to the body by the one or more dogs when the apparatus defines the first configuration ("A locking dog 162 initially secures the actuating piston 130 and the central mandrel 12 together" - ¶ 23), wherein the lock sleeve is axially movable relative to the body ("actuating sleeve 62 is axially moveable between a lower position, shown in FIG. 1, wherein the lower end of the sleeve 62 contacts the guide sleeve 64, and an upper position, shown in FIG. 2, wherein the upper end 82 of the actuating sleeve 62 contacts an internal stop shoulder 84 of the central mandrel 12" - ¶ 16), the apparatus configured so that axial movement of the lock sleeve relative to the body de-supports the one or more dogs which are permitted to move radially inwards ("upward movement of the actuating sleeve 62 will bring the dog recess 80 into general alignment with the locking dog 162. The dog 162 is moved radially inwardly to reside partially within the recess 80 and is thus moved out of the outer dog recess 144. This unlocks the actuating piston 130 from engagement with the central mandrel 12" - ¶ 24), and thereby free the piston member to move axially relative to the body ("Wellbore hydrostatic pressure will bear upon the pressure receiving area 142 of the actuation piston 130 and urge the piston 130 axially upwardly. The packer element setting member 158 will compress the packer element 110 axially to cause it to expand radially and become set" - ¶ 24);
a conduit isolated from the throughbore ("feed-through path 18" and/or "cable 58" extending therethrough - ¶ 15) and configured to transport a borehole packing material through the apparatus (Intended use. It is possible to convey any generic fluid or slurry through either 18 or 58 - ¶ 15); and
a fluid communication arrangement for providing lateral fluid communication through the apparatus (Any of: "radial fluid communication ports 88" - figs 1C & 2 or "fluid fill port 122" - fig 1B), the fluid communication arrangement disposed between a first end (upper end, fig 1A) and a second end of the apparatus (lower end, fig 1B),
wherein the apparatus forms part of or is coupled to a completion system (Intended use. Coronado is capable of being integrated into a larger "completion system") comprising a sand screen (Coronado is capable of being attached to a sand screen. It is moot whether or not a sand screen is expressly taught by Coronado because the sand screen is not a structural sub-feature of "packer apparatus", but rather what the claimed "packer apparatus" is intended to be connected to. MPEP §2114, subsection II), the fluid communication arrangement is disposed between the sand screen of the completion system and the seal member of the apparatus (Coronado is capable of attaching to a sand screen on either end, thus placing the "seal member" in the claimed orientation).

Claim 12. The apparatus of claim 11, wherein the conduit ("feed-through path 18" and/or "cable 58" extending therethrough - ¶ 15) is disposed or formed within the body of the apparatus (figs 1A-1C).

Claim 20. Coronado discloses a method for performing a borehole packing operation (The "borehole packing operation" can be drawn to setting of the packer as well as the fluid conveyed downhole via "cable 58" which is "used to transmit fluid… into … a wellbore" - ¶ 15. The nomenclature of "borehole packing operation" does not require, implicitly or explicitly, anything more than this, and it is improper to import limitations into the claims from the specification where they are not required, as Applicant themselves note in the final paragraph of the present specification. MPEP §2111.01, subsection II), the method comprising:
activating a packer apparatus according to claim 11 (as described for claim 11 above) from the first configuration (figs 1A-1C) to the second configuration (figs 4A-4C) by urging the seal element (110) of the packer apparatus to the radially extended position (fig 4A) using the activation arrangement operatively associated with the seal member (¶ 24); and
	directing a borehole packing material through the conduit (Via "cable 58" which is "used to transmit fluid… into … a wellbore" - ¶ 15. The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way).

	Claim 21. The apparatus of claim 11, wherein the body (The various tubular components that make up the body of the tool, including "central mandrel 12", "housing sub 100", "lower end sub 32", "guide sleeve 64", and the unnumbered bottom connector which hold element 38 as seen in fig 1C) comprises an inner member (64, fig 1C) and an outer member (32, fig 1C), the conduit (58) disposed between the inner member and the outer member (fig 1C).

	Claim 22. The apparatus of claim 11, comprising a connection arrangement () for coupling the body of the apparatus to the completion system (), the connection arrangement comprising:
	a first connector ("upper threaded end 14" - fig 1A) for coupling the first end of the apparatus to an uphole component of the completion string in the form of a first sand screen (Intended use. Threads 14 are capable of being attached to a sand screen), and a second connector (the unnumbered but clearly shown lower threaded end in fig 1C) for coupling the second end of the apparatus to a downhole component of the completion string in the form of a second sand screen (Intended use. The lower threaded end is capable of being attached to a sand screen), the fluid communication arrangement (Any of: "radial fluid communication ports 88" - figs 1C & 2 or "fluid fill port 122" - fig 1B) being disposed between the connection arrangement and the seal member (the "fluid communication arrangement" is between the upper and lower ends of the tool, and on one side of the seal 110 in the same manner as "fluid communication arrangement 1136" and "seal members 1014A, 1014B" of the present case).

Claim 23. The apparatus of claim 11, wherein a central longitudinal axis of the conduit (not individually numbered but inherent to cable 58) is offset relative to a central longitudinal axis of the apparatus (figs 1A-1C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0012460 (Coronado) in view of US 2013/0248179 (Yeh).
Claim 14. Coronado discloses all the limitations of the parent claim and further discloses that the seal member comprises a proximal end fixed to the body (via "retainer portion 118" at the upper end of "packer element 110") and comprises a distal end configured to be urged radially outward by the activation arrangement (lower end of 110 which is urged radially outward as shown in fig 4A), but does not expressly disclose that the seal member is configured to define a cup seal in the second, radially extended configuration of the apparatus.
However Yeh discloses a packer apparatus with seal members (304, figs 3A, 4A, 5A; 655, fig 6A. "[M]echanically-set packers 304 may be in accordance with packer 600 of FIGS. 6A and 6B" - ¶ 160) that are extended radially (655, figs 6A & 6B) by axial movement of a piston (via "piston housing 640" - ¶ 145), the seal members comprises a proximal end fixed to the body (lower end of 655 as viewed in figs 6A & 6B) and comprises a distal end configured to be urged radially outward by the activation arrangement (upper end, figs 6A & 6B), such that the seal members configured to define a cup seal (fig 6B) in the second, radially extended configuration of the apparatus (ibid/ "[T]he packers 304 preferably include cup-type elastomeric elements" - ¶ 99. "When the packers 304 are mirror-images of one another, the cup-type elements are able to resist fluid pressure from either above or below the packer assembly" - ¶ 100).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the cup packers taught by Yeh in the packer assembly taught by Coronado. First, as cited above, they are similarly actuated by an axially movable piston. Second, when used in pairs, it allows the packer to effectively resist fluid pressure from both directions (¶ 100). Finally, they are well known for use in completions (¶ 90).

Claim 15. The apparatus of claim 14, comprising a plurality of seal members (Yeh: plurality of 304 & 655 are taught), the seal members disposed on the body in opposing or back-to-back orientation relative to each other ("When the packers 304 are mirror images of one another, the cup-type elements are able to resist fluid pressure from either above or below the packer assembly" - ¶ 100. "In this respect, the packer assemblies 210', 210" will each have opposing mechanically-set packers 304" - ¶ 182).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676